Berry, J.
(concurring). I agree that affirmance is in order after three trials and a clear and strong jury finding of discriminatory animus reflected in the jury’s “yes” answer to a special question that the defendants, the Boston Housing Authority (BHA) and Robert Firth, knew or had reason to know that their actions ending Scott’s work under contract were in violation of age discrimination law. To be sure, the jury’s harmonious and discerning answers to seventeen special questions reflect a comprehensive jury analysis, with consistent and reasoned determinations that wilful age discrimination had been proved and that substantial damages were just and warranted to redress that discrimination. This explains the jury’s substantial monetary award of $173,600 in lost wages and benefits as damages against the BHA and the $74,400 in such damages against the codefendant Firth, rather than a more paltry damage award. Similarly, the jury deemed substantial damages were warranted for infliction of emotional distress in the amount of $45,500 and $19,500 against the BHA and Firth respectively.1
I write this separate concurrence because (1) there is a compelling basis for affirmance not referenced in the majority opinion, which is that the failure to object to the special questions constituted a waiver and forecloses appellate review; and (2) in contrast to the majority opinion, I believe the pertinent special question and related jury instruction were correct in applying a credible evidence standard to the BHA’s burden of introducing, and the jury’s need to find, credible evidence of a legitimate, nondiscriminatory reason for the employment action, *297not, as the majority suggests, just the production of any evidence, whether credible or not.
1. The doctrine of waiver and the failure to preserve the issue for appellate review. Given the defendants’ lack of objection to the special questions before submitted, when returned, or prior to discharge of the jury, and given the absence of objection to the jury instructions relating to the special questions, the law of waiver is clear. See Neagle v. Massachusetts Bay Transp. Authy., 45 Mass. App. Ct. 345, 348 (1998) (“Pursuant to Mass.R.Civ.P. 49(a), this failure [to object to the special question] resulted in a waiver of the plaintiff’s rights . . . [including the right] to raise the issue on appeal”); Fortier v. Essex, 52 Mass. App. Ct. 263, 265 (2001) (“There was no further discussion of, or objection to, the form of the questions. The plaintiffs’ arguments regarding the special verdict questions cannot be raised for the first time on appeal. Mass.R.Civ.P. 49(a), 365 Mass. 812-813 [1974]”).2,3 In similar mode, there was no objection lodged to the jury instructions that connected to the subject special questions, again leaving the point unpreserved for appellate review.
The waiver is clear and explicit when one considers that the *298BHA’s counsel, after the charge and before the jury retired to deliberate, in direct response to an inquiry that the judge had directed be “for the record,” expressed contentment with the special questions and the written jury instructions. To that end, the clerk made inquiry, to which counsel for the BHA responded affirmatively, “Counsel for the defendants are satisfied with the form and the written instructions that were given to the jury.”
The Supreme Judicial Court has reaffirmed that, notwithstanding recent developments in the law of employment discrimination, an issue cannot be raised on appeal that was not preserved by objection in the trial court. See Cormier v. Pezrow New England, Inc., 437 Mass. 302, 311 (2002), wherein the court denied review of a challenged pretext instruction, notwithstanding that the law regarding pretext had been one subject of the recent developments: “[F]or the first time on appeal [the defendant] argues that the judge’s instructions to the jury concerning pretext were erroneous because he failed to instruct the jury that [the plaintiff] was required to prove discriminatory animus and causation. Lipchitz v. Raytheon Co., 434 Mass. 493, 501-504 (2001). [The defendant] has waived this issue because it failed to object to the instructions at trial. See Mass.R.Civ.P. 51(b), 365 Mass. 816 (1974).”
2. The credible evidence standard. In connection with an employer’s burden of introducing evidence of a legitimate, nondiscriminatory reason for the its employment actions, the majority opinion sets up a dialectic between introducing credible evidence versus introducing any evidence, whether credible or not. Then, suggesting the standard should be the production of any evidence, the majority states that because credible evidence was the standard applied, there was “error in the jury instructions and the jury’s mistaken answer to question two.” Ante at 294. I do not agree that there was such error.
The majority focuses on special question two and the related jury instructions, which charged that, if the jury found that,
“the defendant has articulated a legitimate nondiscriminatory reason supported by credible evidence for not renewing the plaintiff’s contract, then the burden remains with the plaintiff to prove by a preponderance of *299the evidence that the defendant’s asserted reason was not the real reason for not renewing the plaintiff’s contract” (emphasis added).
The majority suggests that this instruction, the related special question, and the jury’s response were erroneous because “the BHA had articulated and had presented evidence of a legitimate, nondiscriminatory reason for not renewing Scott’s contract,” ante at 292, and, at this stage in its deliberations, the jury’s consideration “does not involve a credibility assessment” of the BHA’s evidence concerning its employment action (emphasis in original). Ibid. Rather, according to the majority, the BHA and Firth merely had a burden of production of some evidence; the jury need not have found the evidence credible.
This is a novel construction of the jury’s determinations in the trial process in an employment discrimination case. Indeed, the majority opinion acknowledges that “[mjany of the cases describe the defendant’s obligation in phase two as having to produce ‘credible’ evidence to support its articulated reason for the employment action taken against the plaintiff,” ante at 292 n.7, citing Blare v. Husky Injection Molding Sys. Boston, Inc., 419 Mass. 437, 442 (1995), and Matthews v. Ocean Spray Cranberries, Inc., 426 Mass. 122, 128 (1997). However, adverse to this precedent, the majority opinion concludes that “[t]he addition of the adjective ‘credible’ is likely to be confusing to jurors who, untutored in exquisite legal distinctions, will reasonably understand that deciding whether credible evidence has been received means deciding whether they believe, i.e., credit, that evidence.” Ante at 292 n.7. In the final analysis, the majority finds that although “the adjective ‘credible’ insinuated itself into the instructions,” id., this alleged error, not objected to, was rendered “without consequence” because of the clear findings of discrimination in other special questions. Ante at 294.
I do not join in this part of the analysis in the majority opinion. I believe that the special question and related jury instruction correctly stated — in accord with existing precedent (as the majority acknowledges) — that the defendants had to present credible evidence of a lawful, nondiscriminatory reason for their employment decision not to renew the plaintiff’s contract. Even looking to recent employment discrimination *300decisions, the Supreme Judicial Court has not changed the law concerning the credible evidence standard.4 In Lipchitz v. Raytheon Co., 434 Mass. at 506, the court noted that “the evidence suggested several reasons for [the employer’s] decision . . . some of which the jury could have found credible, some of which the jury might have found not credible” (emphasis added). That is precisely the case here. While there was some evidence that there was reduced funding on one project, there was also countervailing evidence that monies were contemporaneously available to fund jobs for newly hired relatives of Firth, including for the position of crew supervisor, which the plaintiff had held. See Abramian v. President & Fellows of Harvard College, 432 Mass. 107, 116-117 (2000), wherein the court stated that proof of unlawful discrimination “may be accomplished by showing that the reasons advanced by the employer for making the adverse decision are not true,” and “[i]n the second stage, the employer can rebut the presumption by articulating a lawful reason or reasons for its employment decision [and] producing] credible evidence to show that the reason or reasons advanced were the real reasons” (emphasis added; citation omitted).
In this case, the jury were surely not compelled to accept the BHA’s fictitious suggestion that there was no money to continue the plaintiff’s contract, while the defendants found funds to hire relatives of Firth as new contractors who, in contrast to Scott, had not had longstanding employment.

To be borne in mind is that, in appellate review of a denial of a motion for judgment notwithstanding the verdict, such as presented here, “the standard is ‘whether anywhere in the evidence, from whatever source derived, any combination of circumstances could be found from which a reasonable inference could be drawn in favor of the plaintiff. ... In applying this standard, we examine the evidence in the light most favorable to the plaintiff.’ ” Martignetti v. Haigh-Farr, Inc., 425 Mass. 294, 304 (1997), quoting from Forlano v. Hughes, 393 Mass. 502, 504 (1984). Here, the jury’s consistent answers to the special questions manifested findings, based on the evidence viewed in the light most favorable to the plaintiff, that the BHA’s proffered reason of reduced funding was fake and that the termination and Scott’s loss of the work he had done for twelve years was because the defendants found him to be the one old enough and dispensable enough to make way for Firth’s relatives. Firing the old in contravention of discrimination law is not exclusive to making room unfairly for relatives in acts of nepotism.


In support of my view that the appellate issue was not preserved in this case, I note that in Lipchitz v. Raytheon Co., 434 Mass. 493, 499 (2001), the issues had been properly preserved for appellate consideration by objection: “[The defendant] Raytheon submitted a written request for an instruction that [the plaintiff] Lipchitz had the burden of proving that Raytheon’s reasons for not promoting her were a ‘pretext for discrimination.’ [The defendant] renewed the request after the judge charged the jury and before the jury retired to deliberate. . . . The issue was preserved for appellate review.” Similarly, in Abramian v. President & Fellows of Harvard College, 432 Mass. 107, 115 (2000), the defendant had preserved objections to the special question and related jury instructions and “thus the issue is preserved for appellate review.”


The Federal rule is in accord as to waiver. As the United States First Circuit Court of Appeals recently decided in Babcock v. General Motors Corp., 299 F.3d 60, 63-64 (1st Cir. 2002), “We have held that under Rule 49(b) [relating to verdicts on special questions], objections to the inconsistency of verdicts must be made after the verdict is read and before the jury is discharged. E.g., Merchant v. Ruhle, 740 F.2d 86, 89 (1st Cir. 1984); Skillin v. Kimball, 643 F.2d 19, 19-20 (1st Cir. 1981). Consistent with those precedents, we hold that [the defendant] forfeited its objection to the alleged inconsistency by failing to object at the critical time. See McIsaac v. Didriksen Fishing Corp., 809 F.2d 129, 134 (1st Cir. 1987). To decide otherwise would countenance ‘agreeable acquiescence to perceivable error as a weapon of appellate advocacy.’ Id. (quoting Merchant, 740 F.2d at 92).”


That the question is one of credible evidence for the fact finding jury is also supported in Weber v. Community Teamwork, Inc., 434 Mass. 761, 774-775 (2001) (analyzing under Blare v. Husky Injection Molding Sys. Boston, Inc., 419 Mass. 437 [1995], whether the employer had advanced credible evidence of a lawful reason for its employment action). See Blare, supra at 442; Wheelock College v. Massachusetts Commn. Against Discrimination, 371 Mass. 130, 134-136 (1976). Accord Lewis v. Area II Homecare for Senior Citizens, Inc., 397 Mass. 761, 767 (1986) (“[T]he record clearly shows that the defendants introduced credible evidence to show that the. articulated reasons were not pretexts”).